Case 5:19-cv-00010-JPB-JPM Document 1 Filed 01/28/19 Page 1 of 2 PageID #: 1

                                                                    5:19-cv-10
                                                                    Bailey




                                                     m
                                                r
                                        c_



                                                 b
                                        mci)


                                               ZC)
                                                 Q—




                                                                z
                                                          C.)
                                                          0




                                                                                 t
     0
 1




                                                                                 5
     0




                                   3
                                                      :
Case 5:19-cv-00010-JPB-JPM Document 1 Filed 01/28/19 Page 2 of 2 PageID #: 2




                                                                  p



                                                                         8)1:1
                                     \J.




                                                                                   t
                                                                               0
                  IE
